Citation Nr: 0935509	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-22 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than January 24, 
2006, for the grant of pension benefits with special monthly 
pension based on aid and attendance on an accrued basis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to May 
1946.  He died on July [redacted], 2006.  The appellant is his 
daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the RO 
in Cleveland, Ohio, which denied an earlier effective date on 
an accrued basis.  

The appellant testified before the undersigned at a May 2009 
hearing at the RO.  A transcript has been associated with the 
file.

Evidence has been received subsequent to the final 
consideration of the claim by the RO.  The appellant has 
waived RO consideration of that evidence at her hearing 
before the undersigned.  Additionally, only the evidence that 
was of record on the date of the veteran's death is for 
consideration in determining whether the appellant is 
entitled to accrued benefits.  38 C.F.R. § 3.1000(d)(4) 
(2008).  The Board may consider the appeal.  38 C.F.R. § 
20.1304.


FINDINGS OF FACT

1.  A claim for entitlement to pension benefits was pending 
at the time of the Veteran's death, and a claim for accrued 
benefits was received within one year after his death.

2.  The Veteran's pension claim was received on January 24, 
2006.

3.  The Veteran did not become totally and permanently 
disabled within one year prior to the filing of his pension 
claim.

4.  The appellant is not a surviving spouse.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 24, 
2006, for the grant of pension benefits with special monthly 
pension based on aid and attendance for the purpose of 
accrued benefits are not met.  38 U.S.C.A. 5107, 5121, 5310 
(West 2002); 38 C.F.R. §§ 3.400, 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

The appellant was not provided sufficient VCAA notice 
regarding her claims for accrued benefits.  However, 
compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the veteran in substantiating her claim.  Wensch v. Principi, 
15 Vet.App. 362, 368 (2001).  In reviewing the issue of 
whether the Veteran had any pending claims or was entitled to 
any benefits at the time of his death, the Board observes 
that the law and evidence of record or constructively of 
record at the time of death are the sole basis on which 
benefits may be awarded.  38 U.S.C.A. § 5121(a) (West 2002); 
38 C.F.R. § 3.1000 (2008).  There is no additional evidence 
that may be submitted by the appellant that can alter the 
outcome and the appellant has made specific argument 
regarding the criteria of entitlement, as discussed below.  
There is no additional assistance that VA might provide under 
the VCAA.  Therefore, any deficiencies in VCAA notice or 
assistance regarding this claim are moot.  Valiao v. 
Principi, 17 Vet.App. 299 (2003); Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994).

II. Earlier Effective Date for Pension Benefits on an Accrued 
Basis

The law applicable to accrued benefits provides that certain 
individuals, including the veteran's surviving children, may 
be paid periodic monetary benefits (due and unpaid) to which 
the veteran was entitled at the time of his death under 
existing ratings or based on evidence in the file or 
constructively of record at the time of his death.  38 
U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000 (2008).  A 
claim for such benefits must be filed within one year of the 
veteran's death.  38 C.F.R. § 3.1000(a), (c) (2008).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit concluded that, for a survivor to be entitled 
to accrued benefits, "the veteran must have had a claim 
pending at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision."  See 
also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996) (a 
consequence of the derivative nature of a surviving spouse's 
entitlement to a veteran's accrued benefits claim is that, 
without the veteran having a claim pending at time of death, 
the surviving spouse has no claim upon which to derive his or 
her own application).

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c) (2008).  The term "finally adjudicated claim" 
means an application, formal or informal, which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is earlier.  38 C.F.R. 
§ 3.160(d) (2008); see also 38 C.F.R. §§ 20.1103, 20.1104 
(2008).

The Veteran filed a claim for pension benefits, which was 
received by the RO on January 24, 2006.  As a result of this 
claim, the Veteran was granted an original pension with 
special monthly pension benefits for aid and attendance in a 
February 2006 decision, effective January 24, 2006.  The 
Veteran did not object to the decision or effective date.  He 
died on July [redacted], 2006.  

The appellant now claims entitlement to up to one year worth 
of retroactive benefits based on the effective date of the 
pension benefits.  A deceased veteran's claim remains pending 
for accrued benefits purposes when he dies after a rating 
decision but before the expiration of the one year Notice of 
Disagreement filing period.  Taylor v. Nicholson, 21 Vet.App. 
126, 128-129 (2007).  A claimant has a valid accrued benefits 
claim as long as she files before the expiration of the one 
year Notice of Disagreement window.  Id., at 129.  The 
appellant filed her claim in August 2006, well within the one 
year following issuance of the February 2006 grant of pension 
benefits.  The Board concludes that the appellant has a valid 
accrued benefits claim.  See 38 C.F.R. § 3.1000(a), (c).  The 
Board turns to the substance of the accrued benefits claim.

The appellant testified and submitted statements to the 
effect that she had been told that the Veteran might have 
been eligible for up to one year's worth of retroactive 
benefits based on his pension claim, at the time that she 
assisted him in filing the claim.  

The effective date of an award of pension based on a claim 
received more than one year after an appellant's discharge 
from service will be the later of the date of receipt of 
claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400 (2008).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal 
communication, in writing, requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).

The pertinent facts in this case are that the Veteran filed 
an original application for compensation on January 24, 2006, 
in which he claimed entitlement to pension benefits.  The 
appellant testified that she completed the paperwork with the 
Veteran in December 2005.  He appears to have signed one of 
the forms on December 12, 2005.  Unfortunately, the RO's 
receipt stamp date is January 24, 2006.  As mentioned above, 
the critical date is the date on which the RO received the 
evidence, not the date the forms were completed.  See 
38 C.F.R. § 3.155, supra.  Based on the January 24, 2006, 
claim, pension was granted in February 2006, effective 
January 24, 2006.

The first question is whether a claim for pension was 
received by VA prior to January 24, 2006.  The Board finds 
that it was not.

Prior to January 24, 2006, the appellant had never filed a 
pension claim of any sort.  VA is not required to anticipate 
any potential claim for a particular benefit where no 
intention to raise it was expressed.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998).  There is no provision in the law 
for awarding an earlier effective date based on the assertion 
that the disability existed before the veteran filed the 
claim.  The record does not include any communication from 
the appellant or a representative received prior to January 
24, 2006, that may reasonably be construed as an indication 
he was seeking pension benefits.

The appellant's statements regarding the possibility of up to 
one year's worth of retroactive benefits are accurate.  A 
provision of 38 C.F.R. § 3.400(b) indicates that, if 1) the 
Veteran files for pension on or after October 1, 1984, and 2) 
he filed within one year of becoming permanently and totally 
disabled by a physical or mental disability that was not the 
result of the Veteran's willful misconduct, 3) which was so 
incapacitating that it prevented him from filing a disability 
pension claim for at least 30 days immediately following the 
date on which the Veteran became totally and permanently 
disabled, then retroactive benefits may be paid on the date 
of permanent and total disability or date of claim, whichever 
is more favorable.  38 C.F.R. § 3.400(b(1)(ii)(B).  
Additionally, extensive hospitalization will generally 
qualify as sufficiently incapacitating to have prevented the 
filing of a claim.  Id.  

The Veteran was in a nursing home at the time of his death.  
According to a February 2006 contact report with the nursing 
home staff, the Veteran had entered the home on December 1, 
2004.  

While this is not hospitalization, the Board considers this 
sufficiently incapacitating to have prevented the filing of a 
claim.  The Board notes, however, that the Veteran entered 
the home more than one year prior to the January 24, 2006, 
date of filing his pension claim.  Even if the Veteran had 
submitted the form as of the date of signing on December 12, 
2005, he would still not have qualified.  This assumes that 
the entry into the nursing home was the date that the Veteran 
became totally and permanently disabled.  

The evidence of record at the time of death does not show 
that the Veteran had become totally and permanently disabled 
in December 2004.  The evidence showed that the Veteran had 
been in receipt of Social Security income since 1982, but not 
on the basis of disability.  The Veteran was granted pension 
benefits because his medical expenses totally offset his 
countable income.  Accordingly, the Board finds that the 
Veteran did not become totally and permanently disabled in 
the year prior to his death.  An earlier effective date for 
total and permanent disability is not warranted.  See 
38 C.F.R. § 3.400(b(1)(ii)(B).  

Finally, the Board notes that the appellant was not paid 
pension benefits for the month of the Veteran's death.  If an 
accrued benefits claimant is a surviving spouse, benefits for 
the month of death may be paid.  38 U.S.C.A. § 5310 (2002).  
The appellant is the Veteran's daughter and the Veteran's 
wife predeceased him by more than two years.  The Board 
concludes that additional benefits are not warranted on this 
basis.  

The Board is constrained by the law and regulations made by 
the Congress governing the establishment of effective dates 
for the award of compensation.  Thus, notwithstanding the 
appellant's assertions as to why an earlier effective date 
should be assigned, the fact remains that the Veteran filed 
his claim for pension on January 24, 2006, and there is no 
evidence to support total and permanent disability beginning 
in the year prior to filing.  Additionally, the appellant is 
not a surviving spouse.  In light of these facts, the Board 
concludes that an earlier effective date is not warranted in 
this case under VA regulations governing effective dates for 
awards based on an original claim for pension benefits.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.


ORDER

Entitlement to an effective date earlier than January 24, 
2006, for the grant of pension benefits with special monthly 
pension based on aid and attendance on an accrued basis is 
denied.




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


